Citation Nr: 1223522	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  08-19 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disability, to include as secondary to a service-connected left knee disability.


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1978 to August 1992.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in part, denied the Veteran's service-connection claim for a lumbar spine disability.  The Veteran disagreed with the RO's determination, and perfected an appeal as to this issue.

The Board has remanded the Veteran's service-connection claim on two occasions, first in October 2010 and again in March 2012, for additional evidentiary development.  Such was achieved, and the Veteran's claim was most recently readjudicated by the Appeals Management Center (AMC) in April 2012.  The Veteran's claims folder has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The record does not contain clear and unmistakable evidence demonstrating that the Veteran had a lumbar spine disability that existed prior to her entry into active duty service in July 1978.

2.  The evidence of record is against a finding that the Veteran's current lumbar spine disability had its onset in, or is otherwise related to her period of active duty service dating from July 1978 to August 1992.

3.  The evidence of record is against a finding that a relationship exists between the Veteran's service-connected left knee disability and her lumbar spine disability.  


CONCLUSIONS OF LAW

1.  With respect to the Veteran's lumbar spine disability, the statutory presumption of soundness upon entry into active duty service in July 1978 has not been rebutted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2011); VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

2.  The Veteran's current lumbar spine disability was not incurred in active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  The Veteran's lumbar spine disability was not caused or aggravated by her service-connected left knee disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002);    38 C.F.R. §§ 3.303, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall concerns

As noted in the Introduction above, the Board has remanded the Veteran's claim on two prior occasions.  First, in October 2010, the Board instructed the agency of original jurisdiction (AOJ) to contact the Veteran and request that she identify any additional medical treatment she has received for her claimed lumbar spine disabilities. The AOJ was to attempt to obtain any records so identified.  The AOJ was also to send the Veteran an updated notice letter that explained the type of evidence necessary to substantiate a secondary service-connection claim under 38 C.F.R. § 3.310.  After completion, the AOJ was to schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's claimed lumbar spine disability.

In compliance with the Board's October 2010 remand instructions, the RO sent the Veteran a letter dated October 13, 2010 specifically requesting any additional evidence that might substantiate the Veteran's appeal other than what has already been submitted.  The October 2010 letter included notice of what the evidence must show to substantiate a claim for service connection on a secondary basis.  The Veteran subsequently appeared for a VA spine examination on October 27, 2010, and the examination report has been incorporated into the Veteran's claims folder.  The AMC readjudicated the Veteran's claim in a November 2011 supplemental statement of the case (SSOC).  

Notably, in July 2011, the Veteran responded to the AOJ's October 2010 letter, indicating that she has sent VA everything she had regarding her condition, but that she just visited VA for additional care in December 2010 and wished these records to be forwarded to the Board.  The AMC did not obtain these records before readjudicating the Veteran's claim in November 2011.  As such, the Board remanded the appeal a second time in March 2012 so that all additional updated VA treatment records could be obtained.  

The AOJ has since obtained additional service treatment records dated through 2012, and has posted them for review in the Veteran's electronic claims folder.  After reviewing these records, the AMC readjudicated the Veteran's claim again in an April 2012 SSOC.  

Thus, the Board finds that there is compliance with its previous remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].
 
The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119   
(2004).

With respect to the Veteran's service-connection claim for a lumbar spine disability, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA and Dingess by letters mailed in February 2006, April 2006, July 2006, and October 2010.  To the extent that the Veteran may not have been provided with complete notice until after the initial adjudication of her claim in December 2006, the Board finds that there is no prejudice to her in proceeding with the issuance of a final decision.  Following the provision of the required notice and the completion of all indicated development of the record, the RO readjudicated the Veteran's claim most recently, to include on a secondary basis, in the above-referenced April 2012 SSOC.  See Overton v. Nicholson, 20 Vet. App. 427, 437   (2006) [a timing error may be cured by a new VCAA notification followed by a readjudication of the claim].  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time. 

Concerning the VA's duty to assist, the Board notes that VA has obtained the Veteran's service treatment records, her post-service VA treatment reports, and her  lay statements of argument.  Neither the Veteran nor her representative has suggested that any additional records relating to treatment for her lumbar spine disability currently exist.  

The Board also observes that the findings contained in the medical evidence currently of record are more than adequate to adjudicate the Veteran's service-connection claim.  Indeed, VA examined the Veteran's lumbar spine in November 2006, April 2008 and October 2010.  Although no medical opinion as to etiology was offered by the November 2006 VA examiner, the Board notes that both subsequent VA examination reports dated in April 2008 and October 2010 demonstrate that the examiner reviewed the Veteran's past medical history, recorded her current complaints, conducted an appropriate orthopedic examination, and rendered appropriate diagnoses and opinions consistent with the other evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of this appeal has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the appeal were insignificant and nonprejudicial to the Veteran. 

The Veteran has been accorded ample opportunity to present evidence and argument in support of her claim.  See 38 C.F.R. § 3.103 (2011).  She has retained the services of a representative, and declined an opportunity to testify at a personal hearing before the Board.

Accordingly, the Board will address the claim on appeal. 

Legal Criteria

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002);     38 C.F.R. § 3.303 (2011).  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.           See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable [obvious or manifest] evidence demonstrates that an injury or disease existed prior thereto.      38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The Court has held, however, that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C. § 1111], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service."  Crucially, if the presumption of sound condition is rebutted, "then the Veteran is not entitled to service-connected benefits."  Wagner, 370 F.3d at 1096.  

Cases in which the condition is noted on entrance are, however, still governed by the presumption of aggravation contained in 38 U.S.C. § 1153 [as opposed to that applicable under 38 U.S.C. § 1111 where the complained of condition was not noted on entrance into service].  This statute provides that a preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A.  § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."         See Cotant v. West, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993). 

The Board adds that service connection may also be granted for a disability which is proximately due to, or the result of another service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

In essence, the Veteran asserts she has a current lumbar spine disability that had its onset in, or is otherwise related to her period of active duty service from 1978 to 1991.  In particular, the Veteran asserts that she sustained a lifting injury to the back in 1978, and has experienced low back pain continuously since that date.  In the alternative, the Veteran has also claimed that her current lumbar spine disability has been aggravated beyond its normal progression by her service-connected left knee disability.  The Board will address both theories of entitlement in turn below.

A. Direct service connection

The Veteran entered active duty service in July 1978.  Her examination upon entrance into active duty included a "normal" clinical evaluation of the spine, and she denied experiencing recurrent back pain at that time or any time prior.  See the Veteran's May 17, 1978 Report of Medical Examination and Report of Medical History.  Significantly, an October 1978 clinical record indicates that the Veteran complained of back pain during service having to do with working on roads and grounds where she was required to lift heavy objects.  The report pertinently notes that the Veteran was in two car accidents prior to her entry into service, and includes an indication from the Veteran that her current military job "has caused this flare up in her back."  See the Veteran's October 18, 1978 Consultation Sheet. 

Because the Veteran did not report, nor did the examiner note any problems with her back upon entrance into active duty service, the Board finds that the presumption of soundness attaches in this case.  To rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  

In this case, the evidence of record does not clearly and unmistakably show that the Veteran had a low back disability upon entry into service in July 1978.  Indeed, as noted above, the Veteran specifically denied ever experiencing recurrent back pain on her May 1978 Report of Medical History, and she was shown to have "normal" clinical evaluation of the spine upon entrance.  Although the in-service treatment reports dated in 1978 do note that the Veteran was in two car accidents prior to service, it is not "undebatable" that the Veteran in fact incurred a low back disability as a result of those accidents, and the Veteran does not argue as much.  Rather, the Veteran has specified that she injured her low back during her active duty service, and that her current lumbar spine disability is related to this in-service injury.     See, e.g., the Veteran's April 23, 2012 Statement in Support of Claim.  

The Board recognizes an October 5, 1978 in-service treatment record noting that the Veteran did in fact have recurrent back pain with radiation to the left leg following a rear end automobile accident, and that she was seen by a civilian physician prior to entering service.  Crucially however, the October 1978 in-service physician noted that there were apparently no objective findings of any preexisting disability.        See the Veteran's October 5, 1978 Chronological Record of Medical Care.  

After analyzing all the evidence of record, the Board finds that it is in no way undebatable that the Veteran had a low back disability that preexisted her entry into active duty service in 1978.  Although it is clear that the Veteran was in one or more automobile accidents prior to service, the Veteran specifically denied experiencing back pain upon entrance into service, received a normal clinical evaluation of the spine upon entrance into service, and does not currently assert that her lumbar spine disability originated prior to service.  Even if the Veteran did experience low back pain prior to service, as is suggested by the October 5, 1978 in-service treatment record, it appears that objective findings failed to identify any preexisting low back disability at that time.  As such, the first element of 38 U.S.C.A. § 1111 requiring clear and unmistakable evidence of a preexisting disability remains unsatisfied, the presumption of soundness in this case is not rebutted.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  

Where the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner v. Principi, 370 F.3d 1089, 1094, 1096 (Fed. Cir. 2004) [indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence].  So it is in this case.  

As noted above, in order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  See Hickson, 12 Vet. App. at 253.

In this case, it is undisputed that the Veteran has a current lumbar spine disability.  Indeed, the April 2008 VA examiner specifically diagnosed the Veteran with "lumbar spine degenerative disc disease in minimal degree" upon physical examination of the Veteran and after review of magnetic resonance imaging (MRI).  In October 2010, the same VA examiner also diagnosed the Veteran with spondylosis at L5/S1.  No VA examiner has diagnosed the Veteran with osteoarthritis of the lumbar spine.  In any event, Hickson element (1), current disability, is accordingly satisfied.

With respect to Hickson element (2), in-service disease or injury, as discussed above, the Veteran received treatment for low back pain after lifting heavy objects during road service in October 1978.  See, e.g., the Veteran's October 18, 1978 Consultation Sheet.  She was noted as having "lumbar myalgia and possible sciatica."  See the Veteran's October 5, 1978 Chronological Record of Medical Care.  She received treatment for low back pain and radicular symptoms intermittently throughout her early service years, to include after an in-service car accident, which occurred in early 1982.  See the Veteran's March 24, 1982 Chronological Record of Medical Care [noting complaints of low back pain starting after a car accident one month ago].  It does not appear that the Veteran received treatment for her low back pain at any time subsequent to 1982 during her period of active duty service.  

Based on the Veteran's documented complaints of low back pain during her early years of active duty service, the Board resolves all doubt in the Veteran's favor and finds that in-service injury is arguably established.  Therefore, Hickson element (2) is also satisfied.  

With respect to crucial Hickson element (3), nexus or relationship, there is only one medical opinion of record addressing the relationship [or lack thereof] between the Veteran's current lumbar spine disability and her period of active duty service.  In April 2008, the VA examiner pertinently opined after review of the Veteran's medical history and upon examination of the Veteran that her current disability was "less likely as not" caused by or a result of sciatica and low back pain noted during service.  By way of rationale, the examiner pointed out that the Veteran had mechanical back pain the military, and that her current degenerative disc disease of the spine is "part of the normal aging process and less likely related to her military experience."  The examiner referenced outside medical literature that supports a finding that degenerative disc disease, also known as spondylosis, develops as part of the "natural process of growing older," and that as degenerative disc disease progresses, there is "ligamentous buckling and osteophyte development which can cause narrowing of the space for the spinal cord and nerve roots."  The examiner recognized the Veteran's in-service complaints of back pain, but indicated that her degenerative disc condition did not present until 2005, and that her condition is exacerbated by her current work as a custodian.  See the April 25, 2008 VA examiner's report.  

Crucially, no medical opinion or evidence of record contradicts the findings of the April 2008 VA examiner.  The Veteran has been afforded ample opportunity to present medical evidence contrary to the April 2008 VA examiner's opinion in support of her claim.  She has failed to do so.  See 38 U.S.C.A. § 5107(a)  [it is the claimant's responsibility to support a claim for VA benefits]. 

The Board notes that the Veteran is competent to testify as to her own observable symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007), citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) [lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness' personal knowledge].  In this connection, the Veteran has asserted that her back pain symptomatology started in service, and has continued since that time.   See the Veteran's April 23, 2012 Statement in Support of Claim.  

The Board is of course aware of the provisions relating to continuity of symptomatology, discussed above.  See 38 C.F.R. § 3.303(b) (2011).  After a complete review of the evidence of record, the Board finds that the Veteran's lay testimony regarding continuity of symptomatology, although competent, lacks sufficient credibility.  Crucially, the Veteran's assertions of continuity are contradicted by the medical evidence of record.  Indeed, while it is clear that the Veteran complained of low back pain during her active duty service, she has since denied experiencing recurrent back pain at times subsequent to service.  See, e.g., the physician's statements on the Veteran's June 4, 1993 Report of Medical History [indicating that the Veteran had a back sprain during her active duty service, but had no recurrence and no present dysfunction].  Additionally, upon enlistment into the Air National Guard in June 1993, the Veteran's spine was again evaluated as "normal."  See the Veteran's June 4, 1993 Report of Medical Examination.  

The Veteran did not seek subsequent treatment for back pain until February 2005, when she complained of a knot in the back that started just one month prior.  See the Veteran's February 17, 2005 VA Primary Care Initial Evaluation.  Although the Veteran did tell the evaluating physician that she injured her back lifting something heavy during her period of active duty service, she also noted that she received physical therapy for her problems and was retrained for another position.  She pertinently indicated she has only experienced "intermittent" problems with her back since service, and did not describe continuous pain symptomatology since that time.  Rather, she explained to the evaluating physician that she remains "very active."  Id.  

The Board places greater weight of probative value on the history the Veteran presented to medical professionals for treatment purposes years ago [i.e., during her period of service in the Air National Guard and to VA physicians in 2005], than it does on her recent statements to VA in connection with her claim for monetary benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran];       see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence]. 

The Veteran's absence of low back pain complaints, both during the latter part of her period in service, and for over a decade following her separation from service, also weighs against a finding of continuity.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) [The Board may "weigh the absence of contemporaneous medical evidence against the lay evidence of record"]; Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition]. 

Further, as was discussed above, the objective medical evidence of record is against a finding that the Veteran's current degenerative disc disease/spondylosis of the lumbar spine is at all related to her military service.  The April 2008 VA examiner pertinently opined to the contrary, indicating that the Veteran's disability is more likely simply a part of the aging process.  To the extent the Veteran herself now attributes her current degenerative disc disease to a lifting injury in service, the Board notes that the question of whether the such disability was caused or aggravated by her active duty service requires opinions from persons with medical expertise, as the answer cannot be competently ascertained through lay observation alone absent a finding of continuity of symptomatology.  See 38 C.F.R. § 3.159 (a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  While the Veteran is competent to report that she lifted heavy equipment in service, she is not competent to provide an opinion as the etiology of her current lumbar spine disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ["Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."]. 
Thus, the competent and credible evidence of record [both lay and medical] support a finding that the Veteran's lumbar spine symptoms were not experienced continuously since her period of active duty service.  As noted above, treatment reports dated in 1993 indicate that the Veteran experienced no recurrence of back pain and no dysfunction at that time, and clinical evaluation of the spine yielded "normal" results.  The Veteran did not complain of back pain again until February 2005, when she indicated that such pain began one month prior, and that she only had "intermittent" pain since she injured herself during active duty service.  Crucially, the VA examiner has specifically linked her current lumbar spine disability not to service, but rather to degeneration based on age.  Based on this probative evidence, the Board does not find the Veteran's current assertions of continuity of symptoms since service to be credible.  Accordingly, Hickson element (3), relationship or nexus, has not been satisfied, and the Veteran's direct service-connection claim for a lumbar spine disability fails on this basis alone.  The benefit of the doubt rule is not for application because the evidence is not in relative equipoise. 

B. Secondary service connection

As noted above, the Veteran has also suggested that her current lumbar spine disability was either caused or aggravated by her knee disabilities.  See the Veteran's June 2010 VA Form 9.  

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the two.      See Wallin, 11 Vet. App. at 512. 

As discussed in detail above, it is undisputed that the Veteran has a current lumbar spine disability-namely, degenerative disc disease [also diagnosed as spondylosis].  See the April 2008 and October 2010 reports of the VA examiner respectively.  Wallin element (1) is accordingly satisfied.

With respect to Wallin element (2), although the record demonstrates that the Veteran does in fact have current right and left knee disabilities, service connection is only in effect for a left knee disability, status post condroplasty.  See the RO's December 2006 rating decision.  Service connection for a right knee disability was originally denied by the RO in a December 2006 rating decision, and the RO has denied the Veteran's recent requests to reopen this claim in April 2011.  As such, element (2) of Wallin is satisfied with respect to the Veteran's left knee disability only.  

With respect to crucial Wallin element (3), nexus or relationship, the VA examiner reviewed the Veteran's medical history in October 2010, and upon examination of the Veteran opined that her low back disability was "less likely as not" caused by her service-connected left knee disability, and "less likely as not" aggravated beyond its normal progression by her service-connected left knee disability.  By way of rationale, the VA examiner indicated that no evidence of the spread of arthritis from the knees to the spine is documented, and that during the examination, the Veteran had a normal gait.  The VA examiner reiterated what she explained in April 2008, that the Veteran's current lumbar spine disability is related to the aging process.  The examiner added that the medical literature also contains no evidence showing chondromalacia patella of the left knee to cause aggravation of her spine disability beyond its normal progression.  See the October 2010 VA examiner's report, page 7.  

As above, no medical opinion or evidence of record contradicts the findings of the October 2010 VA examiner.  The Veteran has been afforded ample opportunity to present medical evidence contrary to the October 2010 VA examiner's opinion in support of her claim.  She has failed to do so.  See 38 U.S.C.A. § 5107(a)  [it is the claimant's responsibility to support a claim for VA benefits]. 

To the extent the Veteran herself has attributed her current lumbar spine problems in whole or in part to her service-connected left knee disability, the Board again notes that the question of whether the such disability was caused or aggravated by another service-connected disability requires opinions from persons with medical expertise, as the answer cannot be competently ascertained through lay observation alone absent a finding of continuity of symptomatology.  See 38 C.F.R. § 3.159 (a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  The Veteran has not shown she is competent to provide an opinion as the etiology of her current lumbar spine disability.  See Jandreau, 492 F.3d at 1377. 

Thus, Wallin element (3), relationship or nexus, has not been satisfied with respect to the Veteran's assertion that her lumbar spine disability was caused or aggravated by her service-connected left knee disability.  Her secondary service-connection claim must therefore fail on this basis alone.  As above, the benefit of the doubt rule is not for application because the evidence is not in relative equipoise. 


ORDER

Service connection for a lumbar spine disability, to include as secondary to a service-connected left knee disability, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


